Case 1:20-cv-03407-PAB Document 14 Filed 01/07/21 USDC Colorado Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                            Chief Judge Philip A. Brimmer

Civil Action No. 20-cv-03407-PAB

TOM’S URBAN MASTER LLC,

       Plaintiff,

v.

FEDERAL INSURANCE COMPANY,

       Defendant.


                                          ORDER


       The Court takes up this matter sua sponte on the Complaint [Docket No. 1].

Plaintiff asserts that the Court has jurisdiction pursuant to 28 U.S.C. § 1332. Docket

No. 1 at 3, ¶ 8.

       In every case and at every stage of the proceeding, a federal court must satisfy

itself as to its own jurisdiction, even if doing so requires sua sponte action. See

Citizens Concerned for Separation of Church & State v. City & Cty. of Denver , 628 F.2d

1289, 1297 (10th Cir. 1980). Absent an assurance that jurisdiction ex ists, a court may

not proceed in a case. See Cunningham v. BHP Petroleum Gr. Brit. PLC, 427 F.3d

1238, 1245 (10th Cir. 2005). Courts are well-advised to raise the issue of jurisdiction on

their own, regardless of parties’ apparent acquiescence. First, it is the Court’s duty to

do so. Tuck v. United Servs. Auto. Ass’n, 859 F.2d 842, 844 (10th Cir. 1988). Second,

regarding subject matter jurisdiction, “the consent of the parties is irrelevant, principles

of estoppel do not apply, and a party does not waive the requirement by failing to
Case 1:20-cv-03407-PAB Document 14 Filed 01/07/21 USDC Colorado Page 2 of 3




challenge jurisdiction.” Ins. Corp. of Ir. v. Compagnie des Bauxites de Guinee, 456 U.S.

694, 702 (1982) (citations omitted). Finally, delay in addressing the issue only

compounds the problem if, despite much time and expense having been dedicated to

the case, a lack of jurisdiction causes it to be dismissed. See U.S. Fire Ins. Co. v.

Pinkard Constr. Co., No. 09-cv-00491-PAB-MJW, 2009 WL 2338116, at *3 (D. Colo.

July 28, 2009).

       “The party invoking federal jurisdiction bears the burden of establishing such

jurisdiction as a threshold matter.” Radil v. Sanborn W. Camps, Inc., 384 F.3d 1220,

1224 (10th Cir. 2004). Plaintiff asserts that this Court has diversity jurisdiction under 28

U.S.C. § 1332. Docket No. 1 at 3, ¶ 8. Pursuant to that section, “district courts shall

have original jurisdiction of all civil actions where the matter in controversy exceeds the

sum or value of $75,000, exclusive of interest and costs, and is between . . . citizens of

different States.” 28 U.S.C. § 1332(a). The facts presently alleged are insufficient to

establish the citizenship of plaintiff Tom’s Urban Master LLC (“Tom’s”).

       The complaint alleges that Tom’s is a Delaware limited liability company (“LLC”)

with its principal place of business in Denver, Colorado. Docket No. 1 at 3, ¶ 5. The

citizenship of an LLC is determined not by its state of organization or principal place of

business, but by the citizenship of all of its members. See Siloam Springs Hotel, LLC v.

Century Sur. Co., 781 F.3d 1233, 1237-38 (10th Cir. 2015) (“[I]n determ ining the

citizenship of an unincorporated association for purposes of diversity, federal courts

must include all the entities’ members.”). Plaintiff must allege the citizenship of any and

all members of Tom’s to establish the Court’s subject matter jurisdiction.



                                             2
Case 1:20-cv-03407-PAB Document 14 Filed 01/07/21 USDC Colorado Page 3 of 3




       Because the allegations are presently insufficient to allow the Court to determine

the citizenship Tom’s, see United States ex rel. General Rock & Sand Corp. v. Chuska

Dev. Corp., 55 F.3d 1491, 1495 (10th Cir. 1995) (“The party seeking the exercise of

jurisdiction in his favor must allege in his pleading the facts essential to show

jurisdiction.” (quotations omitted)), it is

       ORDERED that, on or before January 14, 2021, plaintiff shall show cause as to

why this case should not be dismissed due to the Court’s lack of subject matter

jurisdiction.


       DATED January 7, 2021.

                                              BY THE COURT:



                                              PHILIP A. BRIMMER
                                              Chief United States District Judge




                                                3
